Citation Nr: 1634230	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  11-14 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a liver disability to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for a nasal disability.

4.  Entitlement to service connection for a left ear hearing loss disability.

5.  Entitlement to service connection for diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from February 1990 to June 1990 as well as periods of active duty for special work (ADSW) pursuant to 32 U.S.C.S. § 503 (defined as ACDUTRA) from October 1990 to July 1991, July 1991 to May 1992, May 1992 to September 1992, October 1992 to June 1993, and October 1993 to June 1994.  The appellant has been determined to qualify for status as a Veteran.  Notably, he was service-connected for a right ear hearing loss disability and tinnitus based on in-service noise exposure during his ACDUTRA.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).   

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

Based upon the Veteran's assertions at hearing, his written submissions, and applicable case law, the issue with regard to an acquired psychiatric disorder has been recharacterized.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with an enemy.

2.  The Veteran's claimed stressors have not been objectively verified.

3.  An acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder did not manifest in any period of ACDUTRA.  

4.  A left ear hearing loss disability did not manifest in any period of ACDUTRA.

5.  A nasal disability did not manifest in any period of ACDUTRA.

6.  A liver disability did not manifest in any period of ACDUTRA and is not caused or aggravated by a service-connected disease or injury.

7.  A skin disability did not manifest in any period of ACDUTRA.

8.  Diabetes mellitus, type II, did not manifest in any period of ACDUTRA.

9.  Peripheral neuropathy of the right lower extremity did not manifest in any period of ACDUTRA and is not caused or aggravated by a service-connected disease or injury.

10.  Peripheral neuropathy of the left lower extremity did not manifest in any period of ACDUTRA and is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder, was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  A left ear hearing loss disability was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  A nasal disability was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  A skin disability was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  A liver disability was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  A liver disability is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2015).

7.  Diabetes mellitus, type II, was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

9.  Peripheral neuropathy of the right lower extremity is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2015).

10.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2015).

11.  Peripheral neuropathy of the left lower extremity is not proximately due to, the result of or aggravated by a service connected disease or injury.  38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, a left ear hearing loss disability, a nasal disability, a liver disability, a skin disability, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in December 2008, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and his wife, service treatment records, photographs, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, during the April 2016 Board hearing, the VLJ clarified the issues on appeal (service connection for an acquired psychiatric disorder, a left ear hearing loss disability, a nasal disability, a skin disability, a liver disability, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current claimed disabilities and his ACDUTRA; clarified the type of evidence that would support the Veteran's claims; enquired as to the existence of potential outstanding records; and held the record open for a period of 60 days to allow for additional submission of evidence.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

The Board notes that most of the Veteran's service treatment records during his periods of ACDUTRA are not associated with the claims folder.  The Veteran was advised in March 2009 that these service treatment records are unavailable and that he should forward copies of any available service records in his possession.       

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service treatment records.  The RO submitted a request to the Records Management Center (RMC) in March 2009 asking for all available military medical records.  In response to the request by the RO, although some records had previously been submitted by the RMC, the RO was informed that there were no further records that could be located.  Additionally, in January 2009, the RO contacted the Florida State Arsenal National Guard and requested all available treatment records.  However, the Florida State Arsenal National Guard responded only with service personnel records.  The RO subsequently concluded that the Veteran's service treatment records that were not already associated with the claims folder are unavailable.  There is no indication that these records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

The Veteran was provided VA audiological examinations in August 2009 and March 2015.  The reports of the examinations reflect that the examiners provided an audiological examination of the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board also notes that VA examinations were not provided with regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a nasal disability, a skin disability, a liver disability, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities.  Under 38 C.F.R. § 3.159(c)(4) (2015), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for an acquired psychiatric disorder, a nasal disability, a liver disability, a skin disability, diabetes mellitus, and peripheral neuropathy of the right and left lower extremities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in any period of ACDUTRA resulting in these aforementioned disabilities.  Accordingly, VA examinations as to these matters are not warranted.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The VLJ clarified the issues, explained the concept of service connection, addresses the need for certain types of evidence and established that there was no outstanding evidence.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He testified before the undersigned VLJ in April 2016.  

Accordingly, the Board will proceed to a decision.

Service connection for an acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and mood disorder, that is related to multiple incidents during his periods of ACDUTRA.  Specifically, he reported stressful conditions that he witnessed as a member of Operation Guardian between 1990 and 1995.  He reported that he was assigned to be a member of the Drug Task Force and he was activated for drug operations in and around Florida in particular Tampa, Orlando, and Jacksonville.  In one incident, he stated that while operating in Sarasota, he was separated from the rest of his crew and could not use a radio because he was too close to drug dealers.  He stated that he had to wait for 1 hour, unarmed, until his crew came back.  He reported being in fear for his life as there were 15-16 armed men who would have harmed him if caught.  In another incident, he reported while inspecting a boat for drugs and "illegals,", he was shot at but could not shoot back because he was not allowed to have weapons.  Further, he reported an incident where he was on a drug bust in a house, and he did not see an armed man that walked past him as he was hiding.  He reported another incident where a handcuffed man punched him in the forehead.  He further indicated that it was stressful to not have a gun and watch suspects.  

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401 , or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Service connection may also be granted on a presumptive basis for certain chronic diseases when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  However, generally, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board after July 13, 2010, the Board observes that the updated version of the law is applicable in this case.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The competent medical evidence of record documents a diagnosis of PTSD.  See, e.g., a VA treatment record dated September 2012.

With regard to evidence of a verifiable in-service stressor, the Veteran's claim fails on this basis.  In this regard, the Board notes that there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that he served in combat.  His DD Form 214 indicates that his military occupational specialty (MOS) was a motor transport operator.  

Furthermore, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, the Veteran has not contended that he engaged in combat.  Further, while he has indicated that he was in fear for his life during his participation in Operation Guardian, a VA psychologist has not confirmed that the diagnosed PTSD is related to a stressor during ACDUTRA.  Thus, credible evidence corroborating the occurrence of his claimed in-service stressors is required.  See Doran v. Brown, 6 Vet. App. 283, 289-90 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   

The Board notes that the Veteran's personnel records show that he provided security and humanitarian aid from August 1992 to October 1992 during Hurricane Andrew Relief Operations as well as involvement in the Drug Interdiction Program Operation and that he was not authorized to discuss the operation with anyone not officially involved in the program.  He received a certificate of appreciation for Operation Guardian.  Further, a memorandum dated January 1993 indicates that he worked with the U.S. Customs Service, working closely with the Passenger Analysis Team with specific emphasis on computer operation support and other related duties.  Also, a statement dated November 1991 indicates he was assigned to the Orlando Customs Office at the airport.  He was involved with aircraft inspections and surveillance of ramp activity for select international aircrafts.  Crucially, however, the Veteran's personnel records do not verify any of his reported stressors.  Similarly, his available service treatment records do not document any mental health treatment or report of his claimed stressors.  

The Board further notes that in May 2009, the RO determined that there was insufficient information to corroborate the Veteran's claimed stressors.  While the Veteran has been afforded the opportunity to clarify the dates of his stressors, he has not done so.      

The Board reiterates that the Veteran has been provided notice of the requirements necessary to substantiate a claim of service connection for PTSD, specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressors would be useless.  Crucially, the Veteran's available service treatment records and personnel records reveal no evidence of the Veteran's claimed stressors.  Indeed, there is nothing to indicate that there exists anywhere any objective evidence that these incidents in fact took place.    

In this connection, the Board cannot help but notice and comment upon what appear to be gross inconsistencies in the record.  Notably, on a Medical Out Processing Verification form dated September 1992, the Veteran certified that he did not have a medical condition that was incurred as a result of state service.  Indeed, there is no documentation of the reported stressors until 2008, when the Veteran filed his current claim for VA benefits.  Thus, for a period of over 10 years after service, the Veteran never mentioned that his claimed PTSD is related to any in-service stressor.  The Board also notes that during multiple contemporaneous VA mental health examinations, the Veteran did not report his claimed in-service stressors.  

The Board observes that the Veteran has submitted no evidence other than his own lay assertions to corroborate his claimed in-service stressors.  The Veteran was advised in the above-referenced December 2008 VCAA letter that evidence from sources other than his own service records may constitute credible supporting evidence of the stressors.  The letter provided specific examples of such evidence, and the Veteran was afforded the opportunity to furnish this type of evidence to VA, or advise VA of potential sources of such evidence.  

While the Veteran is competent to attest to his in-service experiences and observable symptoms, in light of the evidence discussed immediately above, the Board finds that there is no verified in-service stressor.  Pertinently, the Veteran has not submitted any corroborating evidence documenting these incidents or evidence of demonstrating an immediate change in behavior during service.  While his wife submitted a statement documenting the Veteran's history of symptoms since 2002, there is no evidence documenting any symptoms during the Veteran's periods of ACDUTRA.

In short, there is no objective evidence, to include the statements proffered by the Veteran, which serves to verify the claimed stressors.  As such, service connection is not warranted for PTSD.

Acquired psychiatric disorder other than PTSD, to include mood disorder and anxiety disorder

With respect to the Veteran's service-connection claim for any other psychiatric disorder, the Board notes that the medical evidence documents diagnoses of mood disorder and anxiety disorder as well as intermittent explosive disorder.  See, e.g., a VA treatment record dated September 2012; see also a private treatment record from L.K., M.D., dated November 2008.  The Board also notes that diagnoses of alcohol dependence are indicated by the record.  However, service connection may not generally be granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); see also VAOPGPREC 2-97 (January 16, 1997).

As discussed above, the Veteran did not report or receive treatment for any mental health symptomatology during any period of ACUDTRA or for years thereafter.  Indeed, the Veteran's available service treatment records document normal mental health findings.  It was not until 2008 when he first alleged he experienced psychiatric symptoms during ACDUTRA.  For the reasons discussed in detail above, the Board finds that the Veteran's accounts of his in-service incidents to be outweighed by the objective evidence.  As such, the Board finds no credible evidence of in-service disease or injury, and the Veteran's service-connection claim for any acquired psychiatric disorder other than PTSD therefore is not warranted. The Board adds that there is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder other than PTSD and his ACDUTRA.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

The Board has also considered the Veteran's statements as well as a statement from his wife to the effect that his acquired psychiatric disorder originated in service.  The Veteran and his wife are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Clearly, they are competent to report the existence of psychiatric symptoms and when these symptoms started.  However, competence and credibility are different matters.  In this case, his statements are outweighed by the other evidence of record.  Various periodic service examinations disclose normal mental health findings.  Normal findings are not consistent with his report of an in-service abnormality.  In addition, with regard to contemporaneous mental health examinations, when provided an opportunity to report in-service symptoms, the Veteran did not.  Here, we are not dealing with silence alone.  Rather, there is material evidence addressing the issue that is contemporaneous with service.  The post service assertions are inconsistent with the contemporaneous history noted at the time of his periods of ACDUTRA.  The Veteran's assertion of psychiatric symptoms since ACDUTRA is self-interested and contradicted by other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing credibility, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistencies, factual plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Veteran's report of an in-service onset is inconsistent with the more probative record and is not credible.

Accordingly, service connection for an acquired psychiatric disorder other than PTSD is not warranted.

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder.  The benefit sought on appeal is accordingly denied.

Service connection for left ear hearing loss disability

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Veteran claims entitlement to service connection for a left ear hearing loss disability due to in-service noise exposure.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155 (1993).  However, to establish a current hearing loss disability for VA purposes, hearing examination results must meet the standards of 38 C.F.R. § 3.385.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, an August 2009 VA audiology examination's measurements of hearing acuity demonstrate no left ear hearing loss disability pursuant to VA standards.  Maryland CNC test score was 100 percent for the left ear.  Puretone threshold values measured in the August 2009 examination were:




HERTZ



500
1000
2000
3000
4000
LEFT
10
20
10
20
25

Similarly, a March 2015 VA audiology examination's measurements of hearing acuity demonstrate no left ear hearing loss disability pursuant to VA standards.  Maryland CNC test score was 96 percent for the left ear.  Puretone threshold values measured in the August 2009 examination were:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
10
25
25

Although the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability is not something capable of lay observation.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown, the symptoms he has reported are not supported by later medical professional testing.  Accordingly, the Veteran's lay statements are not competent evidence of a left ear hearing loss disability for VA purposes.  As there is no competent evidence of a current left ear hearing loss disability, service connection for a left ear hearing loss disability and for an organic disease of the nervous system is not warranted.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for a left ear hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2015); Alemany, 9 Vet. App. at 519.

Service connection for nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of right and left lower extremities

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

For the sake of economy, the Board will analyze the Veteran's nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremity claims together as they involve the application of similar law.

The Veteran contends that he has a nasal disability that is related to his ACDUTRA, in particular form being hit in the nose during training.  He further contends that he has a skin disability due to exposure to heat during ACDUTRA.  He also contends that he has a liver disability that is related to his ACDUTRA or alternatively, his acquired psychiatric disorder.  Moreover, he contends that he has diabetes and peripheral neuropathy of the right and left lower extremities that are related to his ACDUTRA or alternatively, the peripheral neuropathy of the lower extremities are related to the diabetes. 

The Board notes that the Veteran is competent to attest to experiencing injury to his nose as well as exposure to heat during ACDUTRA.  He is also competent to experience symptoms related to neuropathy and diabetes as well as a liver disability during ACDUTRA.  See Jandreau, supra.  However, the Board finds that the competent and probative evidence of record outweighs his contention that these disabilities manifested during any period of ACDUTRA.  Crucially, the Veteran's available service treatment records and service personnel records indicate no suggestion of treatment for or complaints of symptoms related to a nasal disability, skin disability, liver disability, diabetes, or peripheral neuropathy of the right and left lower extremities.  Further, the earliest document showing a history of any of these disabilities dating back to ACDUTRA is in 2008.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in ACDUTRA.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of a nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities since ACDUTRA is outweighed by the objective evidence of record in light of the lack of any post service identification until 2008 as well as the available service treatment and personnel records which indicate normal findings during ACDUTRA.      
Therefore, to the extent that the Veteran contends that his nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities manifested during any period of ACDUTRA, this lay evidence is at odds with the remainder of the record, which reflects normal findings during ACDUTRA and his denial of pertinent pathology.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no credible evidence of an in-service nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities.    
To the extent that the Veteran asserts that his claimed nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities are related to his ACDUTRA, the Board observes that lay people are competent to testify to visible or otherwise observable symptoms of disability.  See Jandreau, supra; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).    The Veteran is competent to report that he has symptoms attributable to a nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities.  However, he has not established his competence to establish etiology and there are no Jandreau exceptions.  The lay statements of the Veteran concerning a relationship between his nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities and ACDUTRA are therefore not competent in this regard.  Moreover, as discussed above, the Board finds that the Veteran's statements regarding his current claimed nasal disability, liver disability, skin disability, diabetes, and peripheral neuropathy of the right and left lower extremities being incurred in ACDUTRA is not credible given the objective evidence of record to include the available service treatment and personnel records and the postservice medical records.

With regard to the Veteran's contention that his liver disability is secondary to his acquired psychiatric disorder to include PTSD and that his peripheral neuropathy of the right and left lower extremities are related to his diabetes, service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, as discussed above, service connection is not warranted for an acquired psychiatric disorder to include PTSD.  Further, as also discussed above, service connection is not warranted for diabetes mellitus.  Therefore, service connection on a secondary basis is not warranted for the Veteran's liver disability and peripheral neuropathy of the right and left lower extremities.

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a nasal disability, skin disability, and diabetes mellitus, type II, as well as for a liver disability to include as secondary to an acquired psychiatric disorder and peripheral neuropathy of the right and left lower extremities to include as secondary to diabetes mellitus.  The benefits sought on appeal are accordingly denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder is denied.

Entitlement to service connection for a liver disability to include as secondary to an acquired psychiatric disorder is denied.

Entitlement to service connection for a nasal disability is denied.

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity to include as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity to include as secondary to diabetes mellitus, type II is denied.

Entitlement to service connection for a skin disability is denied.



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


